AUGUSTUS N. HAND, Circuit Judge
(concurring).
The majority opinion holds that placing the defendant on probation started the execution of his sentence. I think there may be some doubt about this, since three Justices of the Supreme Court have indicated that there is no constitutional bar to increasing a sentence if probation has started and later been revoked and the majority opinion did not reach the constitutional issue. Roberts v. United States, 320 U.S. 264, 276-277, 64 S.Ct. 113, 88 L.Ed. 41. But here it appears that the defendant’s counsel had the money in court with which to pay the fine before it was increased. In my opinion the readiness and ability to pay the fine (even absent the formal act of a tender) should operate as the equivalent of its payment. Cf. Frankel v. United States, 6 Cir., 131 F.2d 756, 758. Therefore, though adopting somewhat different reasoning, I concur in the result reached in Judge FRANK’S opinion.